Exhibit 10.1


EXECUTION COPY


SECOND AMENDED AND RESTATED
INVESTMENT ADVISORY AGREEMENT
This SECOND AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT (the
“Agreement”), is made as of August 6, 2018, by and between TCG BDC, Inc., a
Maryland corporation (the “Company”), and Carlyle Global Credit Investment
Management L.L.C., a Delaware limited liability company (the “Adviser”),
amending and restating, in its entirety the amended and restated investment
advisory agreement, dated as of September 15, 2017, by and between the Company
and the Adviser, which amended and restated in its entirety the initial
investment advisory agreement, dated as of April 3, 2013, by and between the
Company and the Adviser.
WHEREAS, the Company is a closed-end management investment fund that has elected
to be regulated as a business development company (“BDC”) under the Investment
Company Act of 1940, as amended (the “Investment Company Act”); and
WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”); and
WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services to the Company on the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:
1.
Duties of the Adviser.

(a)    The Company hereby retains the Adviser to act as the investment adviser
to the Company and to manage the investment and reinvestment of the assets of
the Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Company’s filings made with the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the Investment Company Act, and in the Company’s
reports to its stockholders (as the same shall be amended from time to time);
(ii) in accordance with all other applicable federal and state laws, rules and
regulations, and the Company’s charter and by-laws as the same shall be amended
from time to time; and (iii) in accordance with the Investment Company Act and
the applicable rules and regulations thereunder. Without limiting the generality
of the foregoing, the Adviser shall, during the term and subject to the
provisions of this Agreement, (i) determine the composition of the portfolio of
the Company, the nature and timing of the changes therein and the manner of
implementing such changes; (ii) identify, evaluate and negotiate the structure
of the investments made by the Company; (iii) monitor the Company’s investments;
(iv) determine the securities and other assets that the Company will purchase,
retain, or sell; (v) perform due diligence on prospective portfolio companies;
(vi) assist the Board with its valuation of the Company’s assets; (vii) direct
investment professionals of the Adviser to provide managerial assistance to
portfolio companies of the Company as requested by the Company, from time to
time and (viii) provide the Company with





--------------------------------------------------------------------------------





such other investment advisory, research and related services as the Company
may, from time to time, reasonably require for the investment of its funds.
Subject to the supervision of the Board, the Adviser shall have the power and
authority on behalf of the Company to effectuate its investment decisions for
the Company, including the execution and delivery of all documents relating to
the Company’s investments and the placing of orders for other purchase or sale
transactions on behalf of the Company. In the event that the Company determines
to incur debt financing, the Adviser will arrange for such financing on the
Company’s behalf, subject to the oversight and approval of the Board. If it is
necessary for the Adviser to make investments on behalf of the Company through a
special purpose vehicle, the Adviser shall have authority to create or arrange
for the creation of such special purpose vehicle and to make such investments
through such special purpose vehicle (in accordance with the Investment Company
Act).
(b)    The Adviser hereby accepts such retention as investment adviser and
agrees during the term hereof to render the services described herein for the
compensation provided herein.
(c)    This Agreement is intended to create, and creates, a contractual
relationship for services to be rendered by the Adviser acting in the ordinary
course of its business and is not intended to create, and does not create, a
partnership, joint venture or any like relationship among the parties hereto (or
any other parties). The Adviser shall for all purposes herein provided be deemed
to be an independent contractor and, except as expressly provided or authorized
herein, shall have no authority to act for or represent the Company in any way
or otherwise be deemed an agent of the Company.
(d)    The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records in accordance with Section 31(a) of the Investment Company Act
and the rules thereunder with respect to the Company’s portfolio transactions
and shall render to the Board such periodic and special reports as the Board may
reasonably request. The Adviser agrees that all records that it maintains for
the Company are the property of the Company and will surrender promptly to the
Company any such records upon the Company’s request, provided that the Adviser
may retain a copy of such records.
(e)    Subject to the prior approval by the Board and the stockholders of the
Company to the extent required under the Investment Company Act, the Adviser is
hereby authorized to enter into one or more sub-advisory agreements with other
investment advisers (each, a “Sub-Adviser”) pursuant to which the Adviser may
obtain the services of the Sub-Adviser(s) to assist the Adviser in fulfilling
its responsibilities hereunder. Specifically, the Adviser may retain a
Sub-Adviser to recommend specific securities or other investments based upon the
Company’s investment objective and policies, and work, along with the Adviser,
in structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company. The Company
shall be responsible for any compensation payable to any Sub-Adviser. Any
sub-advisory agreement entered into by the Adviser shall be in accordance with
the requirements of the Investment Company Act and other applicable federal and
state law.
2.
Company’s Responsibilities and Expenses Payable by the Company.



-2-



--------------------------------------------------------------------------------





All investment professionals of the Adviser, and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Company. The Company shall bear all expenses of its
operations and transactions, including (without limitation except as noted)
those relating to: the Company’s initial organization costs and offering costs
incurred prior to the filing of its election to be regulated as a BDC (the
amount in excess of $1,500,000 to be paid by the Adviser); the costs associated
with any offerings of the Company’s common stock and other securities;
calculating individual asset values and the Company’s net asset value (including
the cost and expenses of any independent valuation firms); expenses, including
travel expenses, incurred by the Adviser, or members of its investment team, or
payable to third parties, performing due diligence on prospective portfolio
companies and, if necessary, expenses of enforcing the Company’s rights; the
base management fee and any incentive fees payable under this Agreement; certain
costs and expenses relating to distributions paid on the Company’s shares;
administration fees payable under the administration agreement (the
“Administration Agreement”) between the Company and Carlyle Global Credit
Administration L.L.C. (the “Administrator”) and sub-administration agreements,
including related expenses; debt service and other costs of borrowings or other
financing arrangements; the allocated costs incurred by the Adviser in providing
managerial assistance to those portfolio companies that request it; amounts
payable to third parties relating to, or associated with, making or holding
investments; the costs associated with subscriptions to data service,
research-related subscriptions and expenses and quotation equipment and services
used in making or holding investments; transfer agent and custodial fees; costs
of hedging; commissions and other compensation payable to brokers or dealers;
federal and state registration fees; any U.S. federal, state and local taxes,
including any excise taxes; independent director fees and expenses; costs of
preparing financial statements and maintaining books and records, costs of
preparing tax returns, costs of Sarbanes-Oxley Act of 2002, as amended
(“Sarbanes-Oxley”), compliance and attestation and costs of filing reports or
other documents with the SEC (or other regulatory bodies), and other reporting
and compliance costs, including registration and listing fees, and the
compensation of professionals responsible for the preparation or review of the
foregoing; the costs of any reports, proxy statements or other notices to the
Company’s stockholders (including printing and mailing costs), the costs of any
stockholders’ meetings and the compensation of investor relations personnel
responsible for the preparation of the foregoing and related matters; the costs
of specialty and custom software for monitoring risk, compliance and overall
portfolio, including any development costs incurred prior to the filing of the
Company’s election to be regulated as a BDC; the Company’s fidelity bond;
directors and officers/errors and omissions liability insurance, and any other
insurance premiums; indemnification payments; direct fees and expenses
associated with independent audits, agency, consulting and legal costs; and all
other expenses incurred by either the Administrator or the Company in connection
with administering its business, including payments under the Administration
Agreement for administrative services that will be equal to an amount that
reimburses the Administrator for its costs and expenses and the Company’s
allocable portion of overhead incurred by the Administrator in performing its
obligations under the Administration Agreement, including, compensation paid to
or compensatory distributions received by its officers (including its Chief
Financial Officer and Chief Compliance Officer) and any of their respective
staff who provide services to the Company, operations staff who provide services
to the Company, and any


-3-



--------------------------------------------------------------------------------





internal audit staff, to the extent internal audit performs a role in the
Company’s Sarbanes-Oxley internal control assessment.
3.
Compensation of the Adviser.

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth.  The Company shall make any payments due hereunder to the Adviser or to
the Adviser’s designee as the Adviser may otherwise direct.
 
(a)    Effective July 1, 2018, the Base Management Fee shall be calculated at an
annual rate of 1.50% of the Company’s gross assets, which for all purposes
hereunder shall (i) be determined on a consolidated basis in accordance with
generally accepted accounting principles in the United States, (ii) include
assets acquired through the incurrence of debt, and (iii) exclude cash and any
temporary investments in cash-equivalents, including U.S. government securities
and other high-quality investment grade debt investments that mature in 12
months or less from the date of investment; provided, however, the Base
Management Fee shall be calculated at an annual rate of 1.00% of the average
value of the Company’s gross assets as of the end of the two most recently
completed calendar quarters that exceeds the product of (A) 200% and (B) the
average value of the Company’s net asset value at the end of the two most
recently completed calendar quarters.


The Base Management Fee will be payable quarterly in arrears. The Base
Management Fee will be calculated based on the average value of the Company’s
gross assets at the end of the two most recently completed fiscal quarters. The
Base Management Fee will be appropriately adjusted for any share issuances or
repurchases during such fiscal quarter, and the Base Management Fees for any
partial month or quarter will be appropriately pro-rated.
 
(b)    The Incentive Fee shall consist of two parts, as follows:
 
(i)      One part will be calculated and payable quarterly in arrears based on
the Pre-Incentive Fee net investment income for the preceding calendar quarter. 
“Pre-Incentive Fee net investment income” means consolidated interest income,
dividend income and any other income (including any other fees (other than fees
for providing managerial assistance), such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Company
receives from portfolio companies) accrued by the Company during the calendar
quarter, minus the Company’s consolidated operating expenses for the quarter
(including the Base Management Fee, expenses payable under the Administration
Agreement, and any interest expense or fees on any credit facilities or
outstanding debt and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee net investment income
includes, in the case of investments with a deferred interest feature (such as
original issue discount, debt instruments with payment-in-kind interest and zero
coupon securities), accrued income that the Company has not yet received in
cash.  Pre-Incentive Fee net investment income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation.


-4-



--------------------------------------------------------------------------------





 Pre-Incentive Fee net investment income, expressed as a rate of return on the
value of the Company’s Net Assets (as defined below) at the end of the
immediately preceding calendar quarter, will be compared to a “hurdle rate” of
1.50% per quarter (6% annualized). “Net Assets” as used herein solely for
purposes of the Incentive Fee means the Company’s gross assets less consolidated
indebtedness, determined in accordance with generally accepted accounting
principles in the United States.


The Company’s net investment income used to calculate this part of the Incentive
Fee is also included in the amount of its gross assets used to calculate the
1.50% Base Management Fee. 


The Company will pay the Adviser an Incentive Fee with respect to the Company’s
Pre-Incentive Fee net investment income in each calendar quarter as follows:
 
(A)      
With the exception of the Capital Gains Fee (as defined and discussed below), no
Incentive Fee in any calendar quarter in which the Company’s Pre-Incentive Fee
net investment income does not exceed the hurdle rate of 1.50%;



(B)
100% of the Company’s Pre-Incentive Fee net investment income with respect to
that portion of such Pre-Incentive Fee net investment income, if any, that
exceeds the hurdle rate but is less than 1.82% in any calendar quarter (7.28%
annualized); and

 
(C)
17.5% of the amount of the Company’s Pre-Incentive Fee net investment income, if
any, that exceeds 1.82% in any calendar quarter (7.28% annualized).

 
     These calculations will be appropriately pro rated for any period of less
than three months and appropriately adjusted for any share issuances or
repurchases during the current quarter.
 
(ii)     The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with the calendar
year ending on December 31, 2013, and is calculated at the end of each
applicable year by subtracting (1) the sum of the Company’s cumulative aggregate
realized capital losses and aggregate unrealized capital depreciation from
(2) the Company’s cumulative aggregate realized capital gains, in each case
calculated from inception.  If such amount is positive at the end of such year,
then the Capital Gains Fee for such year is equal to 17.5% of such amount, less
the aggregate amount of Capital Gains Fees paid in all prior years.  If such
amount is negative, then there is no Capital Gains Fee for such year.  If this
Agreement shall terminate as of a date that is not a calendar year end, the
termination date shall be treated as though it were a calendar year end for
purposes of calculating and paying a Capital Gains Fee.


For purposes of this Section 3(b)(ii):




-5-



--------------------------------------------------------------------------------





The “cumulative aggregate realized capital gains” are calculated as the sum of
the differences, if positive, between (a) the sales price of each investment in
the Company’s portfolio when sold, net of any selling commissions or other
selling expenses (the “net sales price”) and (b) the accreted or amortized cost
basis of such investment when sold.
 
The “cumulative aggregate realized capital losses” are calculated as the sum of
the amounts by which (a) the net sales price of each investment in the Company’s
portfolio when sold is less than (b) the accreted or amortized cost basis of
such investment when sold.
 
The “aggregate unrealized capital depreciation” is calculated as the sum of the
differences, if negative, between (a) the valuation of each investment in the
Company’s portfolio as of the applicable Capital Gains Fee calculation date and
(b) the accreted or amortized cost basis of such investment as of the applicable
Capital Gains Fee calculation date.
  
(iii)    Examples of the Incentive Fee calculation are attached hereto as Annex
A. Such examples are included for illustrative purposes only and are not
considered part of this Agreement.
(c)    Any transaction, loan origination, advisory or similar fees (“Transaction
Fees”) received in connection with the Company’s activities or the Adviser’s
activities as they relate to the Company shall be the property of the Company.
The parties agree that any Transaction Fees paid to the members, managers,
partners or employees of the Company, the Adviser or their respective affiliates
in connection with the Company’s activities or the Adviser’s activities as they
relate to the Company shall be promptly remitted to the Company; provided,
however, Transaction Fees received in respect of an investment opportunity in
which the Company and one or more entities (including affiliates of the Adviser)
participate shall be allocated to each of the Company and such entities pro rata
in accordance with their respective investments or proposed investments in such
investment opportunity.


(d)    Notwithstanding anything to the contrary contained in this Agreement, the
Company and the Adviser acknowledge and agree that the provisions of this
Section 3 shall be of no force and effect unless and until this Agreement has
been approved by (i) the vote of a majority of the outstanding voting securities
of the Company and (ii) the vote of the Board and the vote of a majority of the
Company’s Directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any such party, each in accordance with the requirements of the
Investment Company Act (the “Approval Date”). For the avoidance of doubt, the
Adviser shall receive no compensation with respect to services provided
hereunder prior to the Approval Date.


4.
Covenants of the Adviser.

The Adviser covenants that it will remain registered as an investment adviser
under the Advisers Act so long as it is the investment adviser to the Company
and the Company maintains its election to be regulated as a BDC under the
Investment Company Act or otherwise is an investment company registered under
the Investment Company Act. The Adviser agrees that its activities will


-6-



--------------------------------------------------------------------------------





at all times be in compliance in all material respects with all applicable
federal and state laws governing its operations and investments.
5.
Excess Brokerage Commissions.

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.
6.
Limitations on the Employment of the Adviser.

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s ability to enter
into sub-advisory agreements consistent with the requirements of this Agreement.
The Adviser assumes no responsibility under this Agreement other than to render
the services called for hereunder. It is understood that directors, officers,
employees and stockholders of the Company are or may become interested in the
Adviser and its affiliates, as directors, officers, employees, partners,
stockholders, members, managers or otherwise, and that the Adviser and
directors, officers, employees, partners, stockholders, members and managers of
the Adviser and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.
7.
Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, officer and/or employee of the Adviser or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not


-7-



--------------------------------------------------------------------------------





as a manager, partner, officer or employee of the Adviser or the Administrator
or under the control or direction of the Adviser or the Administrator, even if
paid by the Adviser or the Administrator.
8.
Limitation of Liability of the Adviser; Indemnification.

(a)    The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation its sole member) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its sole member and the Administrator, each of whom shall be deemed a
third party beneficiary hereof) (each, individually, an “Indemnified Party” and
collectively, the “Indemnified Parties”) and hold each of them harmless from and
against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) incurred by any of
them in or by reason of any pending, threatened or completed action, suit,
investigation or other proceeding (including an action or suit by or in the
right of the Company or its security holders) arising out of or otherwise based
upon the performance in good faith of any of the Adviser’s duties or obligations
under this Agreement or otherwise as an investment adviser of the Company. The
Company’s indemnification of the Indemnified Parties shall, to the extent not in
conflict with such insurance policy, be secondary to any and all payment to
which any Indemnified Party is entitled from any relevant insurance policy
issued to or for the benefit of the Company and its affiliates or any
Indemnified Party. The Company’s indemnification of the Indemnified Parties
shall also be secondary to any payment pursuant to any other indemnification
obligation of any other relevant entity or person, including under any insurance
policy issued to or for the benefit of such other entity or person, in all
cases, to the extent not in conflict with the applicable other indemnification
or insurance contract. In the event of payment by the Company under this
Agreement and pursuant to its indemnification obligations, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of any
Indemnified Party, including the rights of the Indemnified Parties under any
insurance policies. 
(b)    For any claims indemnified by the Company under Section 8(a) above, to
the fullest extent permitted by law, the Company shall promptly pay expenses
(including legal fees and expenses) incurred by any Indemnified Party in
appearing at, participating in or defending any action, suit, claim, demand or
proceeding in advance of the final disposition of such action, suit, claim,
demand or proceeding, including appeals, within 30 days after receipt by the
Company of a statement or statements from the Indemnified Party requesting such
advance or advances from time to time.  Each Indemnified Parties hereby
undertakes to repay any amounts advanced on its behalf (without interest) to the
extent that it is ultimately determined that the Indemnified Party is not
entitled under this Agreement to be indemnified by the Company.  Such
undertaking shall be unsecured and accepted without reference to the financial
ability of the Indemnified Parties to make repayment and without regard to the
Indemnified Parties’ ultimate entitlement to indemnification


-8-



--------------------------------------------------------------------------------





under the other provisions of this Agreement. No other form of undertaking shall
be required of the Indemnified Parties other than the execution of this
Agreement. 
(c)    Notwithstanding the above provisions of this Section 8, nothing contained
herein shall protect or be deemed to protect the Indemnified Parties against or
entitle or be deemed to entitle the Indemnified Parties to indemnification in
respect of, any liability to the Company or its security holders to which the
Indemnified Parties would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in the performance of the Adviser’s duties or by
reason of the reckless disregard of the Adviser’s duties and obligations under
this Agreement (as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the SEC or its
staff thereunder).
9.
Effectiveness, Duration and Termination of Agreement.

(a)    This Agreement shall become effective as of the first date above written.
The provisions of Section 8 of this Agreement shall remain in full force and
effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as set forth in this Section 9, the
Adviser shall be entitled to any amounts owed under Section 3 through the date
of termination or expiration and Section 8 shall continue in force and effect
and apply to the Adviser and its representatives as and to the extent
applicable.
(b)    This Agreement shall continue in effect for two years from the date
hereof and thereafter shall continue automatically for successive annual
periods, provided that such continuance is specifically approved at least
annually by the vote of the Board and by the vote of a majority of the Company’s
Directors who are not parties to this Agreement or “interested persons” (as such
term is defined in Section 2(a)(19) of the Investment Company Act) of any such
party, in accordance with the requirements of the Investment Company Act.
(c)    This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Company, or by the vote of the Company’s
Directors or by the Adviser.
(d)    This Agreement will automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act).
10.
Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.
11.
Amendments.

This Agreement may be amended by mutual consent, but the consent of the Company
must be obtained in conformity with the requirements of the Investment Company
Act.


-9-



--------------------------------------------------------------------------------





12.
Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to the choice of
law principles thereof, and in accordance with the applicable provisions of the
Investment Company Act. To the extent the applicable laws of the State of
Delaware, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control. To the fullest extent
permitted by the Investment Company Act and the Advisers Act, as amended, the
sole and exclusive forum for any action, suit or proceeding with respect to this
Agreement shall be a federal or state court located in the State of Delaware,
and each party hereto, to the fullest extent permitted by law, hereby
irrevocably waives any objection that it may have, whether now or in the future,
to the laying of venue in, or to the jurisdiction of, any and each of such
courts for the purposes of any such action, suit or proceeding and further
waives any claim that any such action, suit or proceeding has been brought in an
inconvenient forum, and each party hereto hereby submits to such jurisdiction
and consents to process being served in any such action, suit or proceeding,
without limitation, by United States mail addressed to the party at its
principal office.
[Remainder of page intentionally blank]




-10-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.


TCG BDC, INC.




By:    /s/ Michael Hart
Name:    Michael Hart
Title: Chief Executive Officer    




CARLYLE GLOBAL CREDIT INVESTMENT MANAGEMENT L.L.C.


By:    /s/ Justin Plouffe
Name: Justin Plouffe
Title: Managing Director    




[Signature Page to TCG BDC, Inc. Second Amended and Restated Investment Advisory
Agreement]





--------------------------------------------------------------------------------








ANNEX A
EXAMPLES OF INCENTIVE FEE CALCULATION

Example 1: Income Related Portion of Incentive Fee (*):
Alternative 1 - Assumptions
Investment income (including interest, dividends, fees, etc.) = 1.25%.
Hurdle rate(1) = 1.50%.
Management fee(2) = 0.375%.
Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.20%.
Pre-incentive fee net investment income
(investment income – (management fee + other expenses)) = 0.675%.
Pre-incentive net investment income does not exceed hurdle rate, therefore there
is no incentive fee.


Alternative 2 - Assumptions
Investment income (including interest, dividends, fees, etc.) = 2.30%.
Hurdle rate(1) = 1.50%.
Management fee(2) = 0.375%.
Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.20%.
Pre-incentive fee net investment income
(investment income – (management fee + other expenses)) = 1.725%.
Incentive fee = 17.5% × pre-incentive fee net investment income, subject to the
“catch-up”(4) 
= 100% x (1.725%-1.50%)
= 0.225%.


Alternative 3 -Assumptions
Investment income (including interest, dividends, fees, etc.) = 4.00%.
Hurdle rate(1) = 1.50%.
Management fee(5) = 0.333%.
Other expenses (legal, accounting, custodian, transfer agent, etc.)(3) = 0.20%.
Pre-incentive fee net investment income
(investment income – (management fee + other expenses)) = 3.467%.
Incentive fee = 17.5% × pre-incentive fee net investment income, subject to
“catch-up”(4) 
Incentive fee = 100% × “catch-up” + (17.5% × (pre-incentive fee net investment
income – 1.82%)).
Catch-up = 1.82% – 1.50%.
= 0.32%
Incentive fee = (100% × 0.32%) + (17.5% × (3.467% – 1.82%))
= 0.320% + (17.5% × 1.647%)
= 0.320% + 0.288%
= 0.608%.
__________________________
Notes:
(*)
The hypothetical amount of Pre-Incentive Fee net investment income shown is
expressed as a rate of return on the value of the Company’s total Net Assets.

(1)    Represents 6.00% annualized hurdle rate.
(2)     Represents 1.50% annualized management fee using leverage up to 1.0x
debt to equity.
(3)    Excludes organizational and offering expenses.
(4)
The “catch-up” provision, as described in Section 3(b)(i)(A)-(C) above, is
intended to provide the Adviser with an incentive fee of approximately 17.5% on
all of the Company’s Pre-Incentive Fee net investment income as if a hurdle rate
did not apply when the Company’s net investment income exceeds 1.82% in any
calendar quarter. The “catch-up” portion of our pre-incentive fee net



A-1





--------------------------------------------------------------------------------







investment income is the portion that exceeds the 1.5% hurdle rate but is less
than or equal to approximately 1.82% (that is, 1.5% divided by (1 – 0.175)) in
any calendar quarter.
(5)
Represents a blended 1.33% annualized management fee using leverage of 2.0x debt
to equity, which represents 1.50% annualized management fee on assets financed
using leverage up to 1.0x debt to equity and 1.00% annualized management fee on
assets financed using leverage in excess of 1.0x debt to equity.



Example 2: Capital Gains Portion of Incentive Fee:
Alternative 1 - Assumptions
•
Year 1: $20 million investment made in Company A (“Investment A”), and $30
million investment made in Company B (“Investment B”).



•
Year 2: Investment A sold for $50 million and fair market value (“FMV”) of
Investment B determined to be $32 million.



•
Year 3: FMV of Investment B determined to be $25 million.



•
Year 4: Investment B sold for $31 million.



The capital gains portion of the incentive fee, if any, would be:


•
Year 1: None.



•
Year 2: $5.25 million capital gains incentive fee, calculated as follows:

$30 million realized capital gains on sale of Investment A multiplied by 17.5%.


•
Year 3: None, calculated as follows: (5) 

$4.375 million cumulative fee (17.5% multiplied by $25 million ($30 million
cumulative capital gains less $5 million cumulative capital depreciation)) less
$5.25 million (previous capital gains fee paid in Year 2).


•
Year 4: $175,000 capital gains incentive fee, calculated as follows:

$5.425 million cumulative fee ($31 million cumulative realized capital gains
($30 million from Investment A and $1 million from Investment B) multiplied by
17.5%) less $5.25 million (previous capital gains fee paid in Year 2).


Alternative 2 - Assumptions
•
Year 1: $20 million investment made in Company A (“Investment A”), $30 million
investment made in Company B (“Investment B”) and $25 million investment made in
Company C (“Investment C”).



•
Year 2: Investment A sold for $50 million, FMV of Investment B determined to be
$25 million and FMV of Investment C determined to be $25 million.



•
Year 3: FMV of Investment B determined to be $27 million and Investment C sold
for $30 million.



•
Year 4: FMV of Investment B determined to be $35 million.





A-2





--------------------------------------------------------------------------------







•
Year 5: Investment B sold for $20 million.



The capital gains portion of the incentive fee, if any, would be:


•
Year 1: None.



•
Year 2: $4.375 million capital gains incentive fee, calculated as follows:17.5%
multiplied by $25 million ($30 million realized capital gains on sale of
Investment A less $5 million unrealized capital depreciation on Investment B).



•
Year 3: $1.225 million capital gains incentive fee, calculated as follows:

$5.6 million cumulative fee (17.5% multiplied by $32 million ($35 million
cumulative realized capital gains less $3 million unrealized capital
depreciation)) less $4.375 million (previous capital gains fee paid in Year 2)


•
Year 4: $525,000 capital gains incentive fee, calculated as follows:

$6.125 million cumulative fee (17.5% multiplied by $35 million cumulative
realized capital gains) less $5.6 million (previous cumulative capital gains fee
paid in Year 2 and Year 3)


•
Year 5: None

$4.375 million cumulative fee (17.5% multiplied by $25 million ($35 million
cumulative realized capital gains less $10 million realized capital losses))
less $6.125 million (previous cumulative capital gains fee paid in Years 2, 3
and 4).




































________________
Note:
(5)
If this Agreement is terminated on a date other than December 31 of any year,
the Company may pay aggregate capital gain incentive fees that are more than the
amount of such fees that would have been payable if this Agreement had been
terminated on December 31 of such year. This would occur if the FMV of an
investment declined between the time this Agreement was terminated and
December 31.



A-3



